DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Claim Objections
Claims 8 and 15 are objected to because of the following informalities: failure to place a separator such as a comma (,) between the two clauses “propagates…in the primary node wherein a node receiving local model … level” to avoid confusion. 
 Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are reciting a machine learning model system comprising a computer system. 
However, the computer system may be interpreted as a software per se, and hence the machine learning model system is directed to a software that fails to fall within at least one of the four categories of patent eligible subject matter.

It is suggested to amend “a computer system” recited in claim 8 to “a computer system comprising one or more data processor” to indicate that the computer system is directed to a physical hardware system, as supported by para [0056] of the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1--20 are rejected under 35 U.S.C. 103 as being unpatentable over Bhowmick et al (Pub No.US 2021/0166157, hereinafter Bhowmick) in view of Schmidt et al (Pub No. US 2020/0118000, hereinafter Schmidt).

With respect to claim 1, Bhowmick discloses a method for training a global machine learning model (Abstract), the method comprising:
identifying, by a computer system, a hierarchical structure for nodes in which the global machine learning model is located on a primary node in the hierarchical structure ([0006], [0021], [0026], [0030], Fig 1-2: identify a hierarchical structure for nodes in which the global machine learn model e.g. machine learning model M0 131, is located in the primary node of a sever represented by server 130 as shown in Fig 1);
determining, by the computer system, authorized nodes in which local data is authorized for use in training in the authorized nodes for a local training of local machine learning models (for use indicates intended use and not necessary carry patentable weight;[0006], [0021], [0026], [0032-0034], Fig 1-4: determine authorized nodes, such as client devices 110a-110n, 111a-111n that are organized into respective groups , in which the local data is authorized for use in training local machine learning models such as 136a-136n); 
training, by the computer system, the machine learning models in the authorized nodes using the local data in the authorized nodes to generate local model updates to weights in the local machine learning models ([0006], [0021], [0026-0027], [0033-0037], Fig 4-5B: training the machine models in the client devices using the local data to generate local updates to weights represented by the weight vectors); and 
propagating, by the computer system, the local model updates to the weights upward in the hierarchical structure to the global machine learning model in the primary node ([0006], [0021], [0034-0039], Fig 1-5B: propagating local updates from the client devices to the weights via weight vectors to the global machine learning mode of machine learning model M0 131 in server 130).
Bhowmick does not explicitly disclose propagating, by the computer system, the local model updates to the weights upward in the hierarchical structure to the global machine learning model in the primary node wherein a node receiving local model updates to the weights from nodes from a lower level aggregates the weights in the local model updates received from the nodes in the lower level.
However, Schmidt discloses wherein a node receiving local model updates to the weights from nodes from a lower level aggregates the weights in the local model updates received from the nodes in the lower level ([0022], [0038], [0045-0046],[0050], [0078], [0161]Fig 1 & 6: wherein a node receives updates to weight from nodes from a lower level aggregates the weights in the local updates received from the lower level nodes via layer-wise hierarchy calculation with respect to weights).    
  Since both Bhowmick and Schmidt  are from the same field of endeavor because both are machine learning models with respect to a plurality of nodes, which is in the same field of endeavor as the claimed invention, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify and combine the teachings Bhowmick and Schmidt  by incorporate  layer-wise hierarchy calculation with respect to propagation Schmidt into Bhowmick updates propagation as claimed. The motivation to combine is to improve overall user experience with improved machine learning (Bhowmick, [0004]; and Schmidt, [0037]).

With respect to claim 8, Bhowmick discloses a machine learning model training system (Abstract)comprising: computer system that (Fig 1): 
identifies a hierarchical structure for nodes in which a global machine learning model is located in a primary node in the hierarchical structure ([0006], [0021], [0026], [0030], Fig 1-2: identify a hierarchical structure for nodes in which the global machine learn model e.g. machine learning model M0 131, is located in the primary node of a sever represented by server 130 as shown in Fig 1);
determines authorized nodes in which local data is authorized in the authorized nodes for a local training of local machine learning models (for use indicates intended use and not necessary carry patentable weight; [006], [0021], [0026], [0032-0034], Fig 1-4: determine authorized nodes, such as client devices 110a-110n, 111a-111n that are organized into respective groups , in which the local data is authorized for use in training local machine learning models such as 136a-136n);
trains the machine learning models in the authorized nodes using the local data in the authorized nodes to generate local model updates to weights in the local machine learning models([0006], [0021], [0026-0027], [0033-0037], Fig 4-5B: train the machine models in the client devices using the local data to generate local updates to weights represented by the weight vectors); 
propagates the local model updates to the weights upward in the hierarchical structure to the global machine learning model in the primary node ([0006], [0021], [0034-0039], Fig 1-5B: propagate local updates from the client devices to the weights via weight vectors to the global machine learning mode of machine learning model M0 131 in server 130).
Bhowmick does not explicitly disclose wherein a node receiving local model updates to the weights from nodes from a lower level, aggregates the weights in local model updates received from the nodes in the lower level.
However, Schmidt discloses wherein a node receiving local model updates to the weights from nodes from a lower level, aggregates the weights in local model updates received from the nodes in the lower level ([0022], [0038], [0045-0046],[0050], [0078], [0161]Fig 1 & 6: wherein a node receives updates to weight from nodes from a lower level aggregates the weights in the local updates received from the lower level nodes via layer-wise hierarchy calculation with respect to weights).    
  Since both Bhowmick and Schmidt  are from the same field of endeavor because both are machine learning models with respect to a plurality of nodes, which is in the same field of endeavor as the claimed invention, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify and combine the teachings Bhowmick and Schmidt  by incorporate  layer-wise hierarchy calculation with respect to propagation Schmidt into Bhowmick updates propagation as claimed. The motivation to combine is to improve overall user experience with improved machine learning (Bhowmick, [0004]; and Schmidt, [0037]).

With respect to claim 15, Bhowmick discloses a computer program product for training a global machine learning model, the computer program product (Abstract, Fig 1 & 9) comprising: 
a computer-readable storage media (Fig 9); 
first program code, stored on the computer-readable storage media, for identifying a hierarchical structure for nodes in which the global machine learning model is located in a primary node in the hierarchical structure ([0006], [0021], [0026], [0030], Fig 1-2: identify a hierarchical structure for nodes in which the global machine learn model e.g. machine learning model M0 131, is located in the primary node of a sever represented by server 130 as shown in Fig 1);
second program code, stored on the computer-readable storage media, for determining authorized nodes in which local data is authorized for use in training in the authorized nodes for a local training of local machine learning models  (for use indicates intended use and not necessary carry patentable weight;[0006], [0021], [0026], [0032-0034], Fig 1-4: determine authorized nodes, such as client devices 110a-110n, 111a-111n that are organized into respective groups , in which the local data is authorized for use in training local machine learning models such as 136a-136n); 
third program code, stored on the computer-readable storage media, for training the machine learning models in the authorized nodes using the local data in the authorized nodes to generate local model updates to weights in the local machine learning models ([0006], [0021], [0026-0027], [0033-0037], Fig 4-5B: training the machine models in the client devices using the local data to generate local updates to weights represented by the weight vectors); and 
fourth program code, stored on the computer-readable storage media, for propagating the local model updates to the weights upward in the hierarchical structure to the global machine learning model in the primary node ([0006], [0021], [0034-0039], Fig 1-5B: propagating local updates from the client devices to the weights via weight vectors to the global machine learning mode of machine learning model M0 131 in server 130).
Bhowmick does not explicitly disclose wherein a node receiving local model the updates to the weights from nodes from a lower level aggregates the weights in the local model updates received from the nodes in the lower level.
However, Schmidt discloses wherein a node receiving local model the updates to the weights from nodes from a lower level aggregates the weights in the local model updates received from the nodes in the lower level ([0022], [0038], [0045-0046],[0050], [0078], [0161]Fig 1 & 6: wherein a node receives updates to weight from nodes from a lower level aggregates the weights in the local updates received from the lower level nodes via layer-wise hierarchy calculation with respect to weights).    
  Since both Bhowmick and Schmidt  are from the same field of endeavor because both are machine learning models with respect to a plurality of nodes, which is in the same field of endeavor as the claimed invention, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify and combine the teachings Bhowmick and Schmidt  by incorporate  layer-wise hierarchy calculation with respect to propagation Schmidt into Bhowmick updates propagation as claimed. The motivation to combine is to improve overall user experience with improved machine learning (Bhowmick, [0004]; and Schmidt, [0037]).

With respect to claims 2, 9 and 16, the combined teachings of Bhowmick and Schmidt further disclose repeating identifying, by the computer system, the hierarchical structure for nodes in which the global machine learning model is located in the primary node in the hierarchical structure; determining, by the computer system, authorized nodes in which the local data is authorized for use in training in the authorized nodes for the local training of the local machine learning models; training, by the computer system, the machine learning models in the authorized nodes using the local data in the authorized nodes to generate the local model updates to weights in the local machine learning models; and 
propagating, by the computer system, the local model updates to the weights upward in the hierarchical structure to the global machine learning model in the primary node, wherein the node receiving local model updates to the weights from the nodes from the lower level aggregates the weights in the local model updates received from the nodes in the lower level to repeat training when at least one of a set of convergence criteria for the global machine learning model is unsatisfied, new data is present in the hierarchical structure, the hierarchical structure changes, or a policy for data access permissions changes (Bhowmick, [0021], [0031-0039], Fig 1-5B; Schmidt, [0037-0038], [0048-0050]: the entire process of identifying, determining, training and prorogating is being repeated in view of continue the feedback loop as the models improves and the data changes, improvement indicates the global is unsatisfied, and data changes indicate new data).

With respect to claims 3, 10 and 17, the combined teachings of Bhowmick and Schmidt further disclose propagating, by the computer system, primary weights in the global machine learning model to local machine learning models in the authorized nodes in the hierarchical structure prior to repeating training, wherein the primary weights are used when locally training the local machine learning models (are used indicates intended use and not necessary carry patentable weight; Bhowmick, [0006], [0021], [0031-0039], Fig 1-5B; Schmidt, [0037-0038], [0048-0050]: propagating weights in the global machine model to local prior to repeat training since the server sends machine model to client devices before training the local machine learning models, such as shown in Fig 4 of Bhowmick).

With respect to claims 4, 11 and 18, the combined teachings of Bhowmick and Schmidt further disclose wherein determining, by the computer system, the authorized nodes in which the local data is authorized for use in training in the authorized nodes for the local training of the local machine learning models comprises: 
checking, by the computer system, data access permissions in the nodes in levels below the primary node (Bhowmick, [0023],[0027]; Schmidt, [0038], [0045-0046]: check access permission in nodes below the server/primary node); and 
selecting, by the computer system, a selected node in the nodes in the level below the primary node for inclusion in the authorized nodes when a data access permission for the node allows using data at the node for local training of a machine learning model (Bhowmick, [0007], [0023],[0027]; Schmidt, [0038], [0045-0046]: select a node for privatize update ).
With respect to claims 5, 12 and 19, the combined teachings of Bhowmick and Schmidt further disclose wherein the weights comprise at least one of a quality parameter for the data, an operational parameter for the data, or a semantic parameter for the data (it appears that the elements are directed to non-functional descriptive materials for not impacting the claims; (Bhowmick, [0026]; Schmidt, [0038]: weights comprise a parameter for the data).
With respect to claims 6, 13 and 20, the combined teachings of Bhowmick and Schmidt further disclose wherein the operational parameter is one of reliability, a rate of generation, and a timeliness of the data and wherein the semantic parameter is one of relevance, distribution, and a trustworthiness of the data(it appears that the elements are directed to non-functional descriptive materials for not impacting the claims; (Bhowmick, [0026]; Schmidt, [0038]: parameter for the data for relevance, or reliability).
With respect to claims 7 and 14, the combined teachings of Bhowmick and Schmidt further disclose wherein the nodes are selected from at least one of a geographic location, a building, a data center, a computer, smart glasses, a tablet computer, a client computer, a server computer, a computing device, or an Internet of Things device (it appears that the elements are directed to non-functional descriptive materials for not impacting the claims; Bhowmick, [0030], Fig 1; Schmidt, [0037], [0078-0079]: are nodes selected from at least a server computer and client computers).

Examiner Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Owyang whose telephone number is (571)270-1254. The examiner can normally be reached Monday-Friday, 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED EHICHIOYA can be reached on (571)272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE N OWYANG/            Primary Examiner, Art Unit 2168